Title: To James Madison from John Armstrong, 29 April 1814
From: Armstrong, John
To: Madison, James


        
          Dear Sir,
          War Dept. 29th. April 1814.
        
        Gen. Winder arrived last evening. A general exchange of prisoners has been concluded with the exception of twenty three hostages held by us & sixty nine held by them. This is not putting us on strong or even equal ground. It was however the best arrangement he could make.
        The dispatch to the Gen., on the subject of the Armistice, went on to Canada after he left it and by a route different from that by which he was permitted to come. The duplicate of this, sent to our commanding General, had not reached Plattsburg when the Gen. passed that place. He setts out tomorrow for the Army.
        A letter of the 19th. from Sackets’ harbor says, “all is safe here” & Winder does not believe the enemy will put themselves on the offensive on Lake Champlain.
        We have nothing from any other quarter. With the greatest respect, I am Sir, your most obedient humble servant
        
          J. Armstrong
        
      